Citation Nr: 9920247	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  96-07 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lung disorder as 
secondary to mustard gas exposure.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel



INTRODUCTION

The veteran had active military service from January 1946 to 
March 1947.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating determinations by the Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO denied 
entitlement to service connection for a lung disability and a 
skin disorder as secondary to mustard gas exposure.  

In a March 1997 decision, the Board affirmed the RO's denial 
of service connection. 

The veteran appealed the March 1997 Board decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  

In December 1998, the appellant and the Secretary filed a 
joint motion to vacate and remand the Board's March 1997 
decision with respect to service connection for a lung 
disorder as secondary to mustard gas exposure.  The parties 
agreed that the appellant had submitted a well-grounded claim 
for a lung disorder as secondary to mustard gas exposure 
under 38 C.F.R. § 3.316 (1998).  

The appellant did not challenge the Board's decision with 
respect to service connection for skin cancer as secondary to 
mustard gas exposure and requested dismissal as to this 
issue.  The Court granted the motion later that month.  

As such, the case has been forwarded to the Board for 
appellate review.







REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran contends that he was exposed to mustard gas 
during basic training at Aberdeen Proving Ground.  The 
veteran testified he went through basic training at Aberdeen 
Proving Ground (Edgewood Arsenal-Maryland), and then had 
eleven weeks of schooling as a heavy automotive maintenance 
mechanic; during that time he participated in the testing of 
a new gas mask (the old gas mask had the canister to one 
side, the new model had the canister in front); he was warned 
by the authorities to make certain that the gas mask fit his 
face because the "consequences would be greater than what we 
thought"; he participated in the mustard gas testing on two 
occasions, and after the second testing he was told not to 
say anything about the testing by the authorities who also 
mentioned about going to jail "like it would be treason or 
something like that."  Transcript, pp. 1-2 (June 1993).  

In his benefits application filed in February 1992, the 
veteran claimed exposure to mustard gas in 1946 at the 
Aberdeen Proving Ground in Maryland.  That same month, the 
veteran advised RO that he had been hospitalized on several 
occasions in December 1962, October and November 1963, August 
1964 and 1965, and in February 1992, for treatment for a 
collapsed lung in private and VA facilities, and that the 
lung problems are connected with the original exposure to 
Mustard Gas.  

In a statement of disagreement filed in February 1992, the 
veteran stated he was in Aberdeen, Maryland, in 1946, and 
involved in testing "the equipment against Mustard Gas".  
In his April 1993 substantive appeal, the veteran stated ". 
. . We were testing new types of gas masks.  We were told 
that the masks should be fit very tightly on the face because 
the consequences could be great.  We were put through this 
gas chamber four times in one day."  

In November 1994, the veteran filed an additional support 
statement stating that his exposure to mustard gas would not 
be in his service records because he "volunteered" to test 
the equipment; that he was in the 939th Ord. HAM at Aberdeen, 
Maryland, and Bainbridge, Maryland; that he was one of the 
soldiers "chosen" to test all types of chemical warfare 
equipment; he was involved in testing, among other things, 
"new gas masks"; at times, the participants in the testing 
had to be carried off the test site because they were so 
sick.  

The appellant's DD Form 214 confirmed that he attended an 
eleven-week auto mechanic training at Aberdeen Proving Ground 
(APG), Maryland, and completed training on June 5, 1946.

The veteran also testified that he was exposed to chemicals 
in 1946 and 1947 while assigned to an ordinance division 
stationed in Honolulu, Hawaii.  He testified that he cleaned 
out ammunition and all sorts of gases from bunkers located in 
the mountains, which were then dumped into the sea.  Tr., p. 
2.  

With regard to claims for service connection based on mustard 
gas exposure, the regulation provides, in pertinent part, 
that service connection will be established for specified 
conditions, including COPD, emphysema, asthma, bronchitis, 
and chronic laryngitis, which develop subsequent to full-body 
exposure to nitrogen or sulfur mustard or Lewisite during 
active service.  Service connection will not be established 
under the regulation if there is affirmative evidence that 
establishes a nonservice-related supervening condition or 
event as the cause of the condition.  38 C.F.R. § 3.316.  




Under 38 U.S.C.A. § 5107(a) (West 1991), a person who submits 
a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  

For veterans exposed to specified vesicant agents, this 
initial burden is relaxed.  See 38 C.F.R. § 3.316 (1998).  
This regulation provides that:

	(a) Except as provided in paragraph (b) of this section, 
exposure to the specified vesicant agents during active 
military service under the circumstances described below[,] 
together with the subsequent development of any of the 
indicated conditions[,] is sufficient to establish service 
connection for that condition: 
	. . . .
	(2) Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma[,] or chronic obstructive 
pulmonary disease.
	. . . .
	(b) Service connection will not be established under 
this section if the claimed condition is due to the veteran's 
own willful misconduct or there is affirmative evidence that 
establishes a non[-]service-related supervening condition or 
event as the cause of the claimed condition.  

Under this regulation, the veteran is relieved of his burden 
of providing medical evidence of a nexus between the current 
disability and the in-service exposure.  Rather, service 
connection is granted if the appellant has experienced: (1) 
full-body exposure, (2) to the specified vesicant agent, (3) 
during active military service, and (4) has subsequently 
developed the specified conditions; all this is subject to 
the exception in paragraph (b).  

This regulation does not require a medical nexus, but rather 
a nexus is presumed if the other conditions are met.  The 
reason behind this relaxed standard is the circumstances 
surrounding the testing of mustard gas.  Some Naval personnel 
were experimentally exposed to mustard gas during full-body 
field or chamber tests of protective equipment and clothing 
conducted at the Naval Research Laboratory, located at 
Edgewood Arsenal, Washington, DC, between 1943 and 1945.  
Similar testing may have been conducted at other locations 
during World War II.  

The appellant has submitted a well-grounded claim for service 
connection for a lung disorder due to in-service mustard gas 
exposure.  38 U.S.C.A. § 5107(a).  This is based on the 
veteran's account that he was exposed to mustard gas during 
active military service.  

The veteran's account of in-service exposure to mustard gas 
testing is not  inherently incredible and must be presumed 
true for the purposes of establishing a well-grounded claim.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The claims folder 
also includes post-service medical evidence establishing a 
diagnosis of emphysema, bronchitis and chronic obstructive 
pulmonary disease.  The in-service account and the 
development of a chronic form of any one of the specified 
conditions contained in 38 C.F.R. § 3.316 renders the claim 
well grounded.  Pearlman v. West, 11 Vet. App. 443, 447 
(1998).  

As a further preliminary matter, the Board notes that the RO 
obtained the veteran's separation physical examination in 
March 1947.  The veteran's remaining service medical records, 
if any, are unavailable as they are presumed to have been 
destroyed by a fire at the National Personnel Records Center 
(NPRC) in 1973.  The Board is aware that in such situations, 
it has a heightened duty to assist the veteran in the 
development of his claim.  This duty includes the search for 
alternate medical records as well as a heightened obligation 
on the part of the Board to explain its findings and 
conclusions and carefully consider the benefit-of-the-doubt 
rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  



The Board notes that the NPRC attempted to reconstruct the 
veteran's service medical records through a search of 
alternate records, including Surgeon General's Office 
records.  That facility responded that there were no service 
medical records or Surgeon General's Office records on file.  
The NPRC requested that the veteran complete NA Form 13055.  
The RO forwarded this record in April 1992 to the veteran for 
completion, but the veteran did not return this form.  

In December 1994, the RO wrote to the U.S. Chemical and 
Biological Defense Agency at Aberdeen Proving Ground, 
Maryland, to verify the veteran's allegations of gas mask 
testing at that facility.  Initially, the Board notes that 
the claimed dates of exposure, which the RO referred to the 
U.S. Chemical and Biological Defense Agency, were incorrect.  
The veteran entered active service in January 1946.  The 
appellant's DD Form 214 confirmed that he attended an eleven 
week auto mechanic training at Aberdeen Proving Ground and 
completed the training June 5, 1946.  The veteran testified 
that the exposure occurred during these 11 weeks.  Tr., pp. 
1-2.  

In April 1995, the historical division of the U.S. Chemical 
and Biological Defense Agency responded that a general search 
using the information supplied was to no avail.  Additional 
specifics were requested prior to attempting further 
research.  This has not been completed.  The veteran's 
representative, in a July 1995 letter, indicated that the 
veteran had not responded to an attempt to obtain further 
specifics concerning his claim of exposure to mustard gas 
during service.  

As the appellant has established a well-grounded claim of 
service connection for a lung disorder secondary to mustard 
gas exposure, the duty to assist attaches.  VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a) (West 1991).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim and that VA has 
complied with the requirements of due process, this case is 
REMANDED for the following actions:

1.  The RO should attempt to obtain all 
available VA and private post-service 
medical records showing treatment for his 
lung disorder.  In February 1992, the 
veteran claimed that he had been 
hospitalized on several occasions in 
December 1962, October and November 1963, 
August 1964 and 1965, and in February 
1992, for treatment for a collapsed lung 
in private and VA facilities.  The 
evidence already includes hospitalization 
records from the VA hospital in Dallas, 
Texas, which are dated from February to 
April 1964 and May 1966.  The RO should 
also request any other records identified 
by the veteran.  

2.  The veteran should complete NA Form 
13055 with as much detail as can be 
recalled regarding when and where he 
received medical treatment during active 
service, including while stationed in 
Honolulu, Hawaii in 1946 and 1947.  The 
RO should then forward the completed NA 
Form 13055 along with any other 
additional details obtained to the NPRC 
in order to again attempt to reconstruct 
the veteran's service medical records 
through a search of alternate records, 
including Surgeon General's Office 
records.  

3.  The veteran should be requested to 
clarify and provide additional details 
regarding the month in 1946 that he was 
allegedly exposed to mustard gas testing.  
The veteran entered active service in 
January 1946.  The appellant's DD Form 
214 confirmed that he attended an eleven 
week auto mechanic training at Aberdeen 
Proving Ground (Edgewood Arsenal-
Maryland), and completed the training 
June 5, 1946.  

The veteran testified that the exposure 
occurred during these 11 weeks.  The 
veteran testified he participated in the 
testing of a new gas mask (the old gas 
mask had the canister to one side, the 
new model had the canister in front); he 
was warned by the authorities to make 
certain that the gas mask fit his face 
because the "consequences would be 
greater than what we thought"; he 
participated in the mustard gas testing 
on two occasions, and after the second 
testing he was told not to say anything 
about the testing by the authorities who 
also mentioned about going to jail "like 
it would be treason or something like 
that."  Tr., pp. 1-2.  

The veteran also testified that he was 
exposed to chemicals in 1946 and 1947 
while assigned to an ordinance division 
stationed in Honolulu, Hawaii.  He 
testified that he cleaned out ammunition 
and all sorts of gases from bunkers 
located in the mountains, which were then 
dumped into the sea.  Tr., p. 2.  The RO 
should then contact the U.S. Chemical and 
Biological Defense Agency at Aberdeen 
Proving Ground, Maryland, to attempt to 
verify the veteran's allegations of gas 
mask testing at that facility.  The RO 
should request the U.S. Chemical and 
Biological Defense Agency to confirm 
whether or not mustard gas testing was 
still being performed at that facility in 
1946.  

The RO should also request the U.S. 
Chemical and Biological Defense Agency to 
confirm whether or not the veteran's 
allegations regarding gas mask testing 
are consistent with mustard gas testing 
at that facility or whether his 
description of the events more likely 
indicates tear gas testing.  




The RO should also contact the 
appropriate service department or other 
facility to verify the veteran's claimed 
exposure to chemicals in 1946 and 1947 
while assigned to an ordinance division 
stationed in Honolulu, Hawaii.  

4.  Thereafter, the RO should conduct any 
other appropriate development deemed 
necessary in accordance with the duty to 
assist the veteran under 38 U.S.C.A. 
§ 5107(a).  This may include obtaining a 
VA medical examination by a physician 
qualified in pulmonary/respiratory 
diseases.  The physician should examine 
the veteran to determine the correct 
diagnosis of his disabilities.  

The physician should then review the 
evidence of record and render an opinion 
as to whether any of the veteran's 
current disabilities are consistent with 
mustard gas exposure in 1946 (as set out 
in this remand) or whether there is 
affirmative evidence that establishes a 
nonservice-related supervening condition 
or event as the cause of the veteran's 
current pulmonary/respiratory 
disabilities.  

The claims folder must be made available 
to and reviewed by the physician prior 
and pursuant to conduction and completion 
of the examination and the examiner must 
annotate the examination report in this 
regard.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.




5.  Following the above, the RO must also 
review the entire claims file, including 
additional circumstances related by the 
veteran and any further documentation 
supplied by the U.S. Chemical and 
Biological Defense Agency at Aberdeen 
Proving Ground, Maryland, or any other 
service department, and make a specific 
determination as to whether the evidence 
corroborates the claimed in-service 
mustard gas exposure.  All credibility 
issues related to this matter should be 
addressed at this time.  

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, is responsive to and in 
complete compliance with the directives 
of this remand and if it is not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

7.  The RO should re-adjudicate the claim 
of entitlement to service connection for 
a lung disorder as secondary to mustard 
gas exposure based on the entire 
evidentiary record.  

If the benefit sought on appeal, for which a timely notice of 
disagreement has been filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  While this case is 
in remand status, the veteran may submit additional evidence 
and argument.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992). 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  


